DETAILED ACTION
Claim Objections
Claim 3 is objected to because of the following informalities:  "99; and 9%" is believed to be in error for --ninety-nine point nine percent--.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  “said industrial standard” is believed to be in error for --said industrial grade--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13, 17-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "said water reservoir".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether the water reservoir of claim 7 refers to the water reservoir claimed in claim 6, upon which claim 7 does not depend, or to another reservoir, rendering the claim vague and indefinite.
Claim 10 recites the limitations "said water reservoir" and "said second water passage".  There is insufficient antecedent basis for these limitations in the claim.  It is unclear whether the water reservoir and second water passage of claim 10 refers to the water reservoir of claim 6 and second water passage claimed in claim 7, upon which claim 10 does not depend, or to another water reservoir and passage, rendering the claim vague and indefinite.

Claims 17 and 20 recite the limitation "said turbine exit steam".  There is insufficient antecedent basis for this limitation in the claims.  It is unclear whether the exit steam of claim 17 refers to the exit steam claimed in claim 14, upon which claim 17 does not depend, or to another exit steam, rendering the claims vague and indefinite.
	Claims 18, 19, 23, 25 recite “said multi-temperature cooling steams”.  There is insufficient antecedent basis for this limitation in the claims.  It is unclear whether the multi-temperature cooling steams of claims 18 and 19 refer to the cooling steams claimed in claim 13, upon which claims 18, 19, 23 and 25 do not depend, or other cooling steams, rendering the claims vague and indefinite.
Claim 19 and 25 recite the limitation "said steam water mixer".  There is insufficient antecedent basis for this limitation in the claims.  It is unclear whether the steam water mixer of claims 19 and 25 refer to the steam water mixer claimed in claim 13, upon which claims 19 and 25 do not depend, or to another steam water mixer, rendering the claims vague and indefinite.
Claim 21 recites the limitation "said residual steam".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether the residual steam of claim 21 refers to the steam claimed in claim 20, upon which claim 21 does not depend, or to other steam, rendering the claim vague and indefinite.
Claim 22 recites the limitation "said second water passage".  There is insufficient antecedent basis for these limitations in the claim.  It is unclear whether the second water passage of claim 22 refers to the second water passage claimed in claim 7, upon which claim 22 does not depend, or to another passage, rendering the claim vague and indefinite.
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 28-29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 28 does not comprise all of the limitations of claim 1, upon which it depends, specifically, claim 28 removes the limitation “said cooling steam from said heat recovery steam generator” explicitly in the claim that is present in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 10-12, 14-18, 20, 22, 24, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Uematsu 5,809,768 in view of Huber 5,644,911.
	In regards to Independent Claim 1, Uematsu teaches a hydrogen hybrid cycle system (figure 1) configured to convert heat into mechanical work by burning a H2 and an O2 (Col. 1, ll. 
Regarding Dependent Claim 3, Uematsu in view of Huber teaches the invention as claimed and discussed above, and Uematsu further teaches said H2 comprises an impurity ratio (H2 used in combustor 2 comprises a ratio of impurity, regardless of whether the ratio is 100% 
Regarding Dependent Claim 5, Uematsu in view of Huber teaches the invention as claimed and discussed above, and Uematsu further teaches said O2 comprises an impurity ratio (O2 used in combustor 2 comprises a ratio of impurity, regardless of whether the ratio is 100% O2 to 0 impurity, or another value with impurities present); said impurity ratio comprises an industrial grade (definition of industrial standard, does not further limit the claim); and said hydrogen hybrid cycle system is configured to accommodate said impurity ratio being below said industrial standard (combustion chamber 2 is capable of handling O2 with impurities, where the claim is silent to the effect of the impurities on the operation of the system).
	Regarding Dependent Claim 10, Uematsu in view of Huber teaches the invention as claimed and discussed above, and Uematsu further teaches that the H2 and O2 sources send H2 and O2 through passages (Col. 1, ll. 53-55), said water from the water reservoir (upstream portion of line between 10 and 14 acts as a reservoir) through the second water passage (downstream portion of line between 10 and 14), and the cooling steam from the HRSG through a steam passage (steam from 4 enters combustor from line 13).
	Regarding Dependent Claim 11, Uematsu in view of Huber teaches the invention as claimed and discussed above, and Uematsu further teaches using a water pump to pressure water from the water reservoir (pumps between 10 and 14 in figure 1).
	Regarding Dependent Claim 12, Uematsu in view of Huber teaches the invention as claimed and discussed above, and Uematsu further teaches the combustion chamber is 
Regarding Dependent Claims 14 and 16, Uematsu in view of Huber teaches the invention as claimed and discussed above, and Uematsu further teaches said first steam injected gas turbine comprises one among a multi-stage turbines (3A through 3C and 8);  - 33 -302-0014 said multi-stage turbines comprises said first steam injected gas turbine (3A), a second steam injected gas turbine (3B), and a bypass steam passage (passage between 3A and 3B); said multi-stage turbines receives said generated steam from said combustion chamber into said first steam injected gas turbine and generates a reduced steam and powers said load (combustor 2 feeds combustion products into 3A, which is tied with a shaft to a generator); said multi-stage turbines receives a reheated steam from said combustion chamber through a passage (steam 13 is sent into combustion chamber 2, such that reheated steam from combustion chamber 2 enters turbine 3A); said reheated steam is fed into said second steam injected gas turbine and is converted into a turbine exit steam (reduced steam exiting 3A enters 3B through bypass passage); said reduced steam is reheated in said combustion chamber and comes out as said reheated steam (steam is recycled through system as shown in figure 1); and said reduced steam is configured to increase a power output of said multi-stage turbines (steam in the system increases the mass flow through the system, which increases the power output).
Regarding Dependent Claim 15, Uematsu in view of Huber teaches the invention as claimed and discussed above, and Uematsu further teaches said reduced steam can bypass the re-heater in said combustion chamber and be injected directly into said second steam injected gas turbine through said bypass steam passage (can pass through bypass passage 13B into turbine 3A).
Regarding Dependent Claim 17, Uematsu in view of Huber teaches the invention as claimed and discussed above, and Uematsu further teaches that the HRSG (4) receives the 
	Regarding Dependent Claim 18, Uematsu in view of Huber teaches the invention as claimed and discussed above, and Uematsu further teaches that the HRSG converts water into steam using heat from the turbine exit steam (flow from 3C into 4 heats water flowing through 4 from 5).
	Regarding Dependent Claim 20, Uematsu in view of Huber teaches the invention as claimed and discussed above, and Uematsu further teaches said heat recovery steam generator (4) receives said pressurized water and said turbine exit steam (shown in figure 1); said heat recovery steam generator generates said cooling steam from said pressurized water and heat from said turbine exit steam (Col. 1, ll. 23-30); said heat recovery steam generator creates a residual steam from said turbine exit steam (steam exiting 4 and entering 5); and said turbine exit steam and said pressurized water do not commingle with each other in said heat recovery steam generator (heat exchanger 4 shown with flows not combining in figure 1).
Regarding Dependent Claim 22, Uematsu in view of Huber teaches the invention as claimed and discussed above, and Uematsu further teaches said hydrogen hybrid cycle system comprises said water pump (pump between 10 and 14), a first water passage (passage upstream of 7), said second water passage (water passage downstream of pump and upstream of 14) and a water to heat recovery steam generator passage (passage upstream of 5); said water is pumped out of a water reservoir through said second water passage and into said water pump (pump enters pump between 10 and 14); and said water is converted into a pressurized water in said water pump (pump is configured to increase pressure of water).
Regarding Dependent Claim 24, Uematsu in view of Huber teaches the invention as claimed and discussed above, and Uematsu further teaches said pressurized water is delivered to said combustion chamber in said first water passage (passage entering 14) and said heat 
Regarding Dependent Claim 27, Uematsu in view of Huber teaches the invention as claimed and discussed above, and Uematsu further teaches that the load is selected among an AC or DC generator (electrical generator shown in figure 1 is one of an AC or DC generator).
In regards to Independent Claim 30, Uematsu teaches a power generation method for producing useful work through a hydrogen hybrid cycle system (figure 1) includes following stages, or components: a combustion step (combustor 2), a steam generation step (steam generated in combustor 2), a driving turbine step (with turbines 3A-3C and 8), a generating power step (with generator attached to turbines in figure 1), a generating cooling steam step (with HRSG 4) and a cooling stream for combustion step (flows from 10 and 13 that enter 2); said combustion step comprises receiving a H2 in a combustion chamber (Col. 1, ll. 6-9), receiving an O2 in said combustion chamber (Col. 1, ll. 6-9), and burning portions of said H2 and said O2 in said combustion chamber (hydrogen-oxygen combustion chamber 2); said steam generation step comprises cooling said combustion chamber with a cooling steam (13) and water (from 14), and - 40 -302-0014generating a generated steam (through combustion in 2); said driving turbine step comprises driving a first steam injected gas turbine (3A) with said generated steam; said generating power step comprises generating said cooling steam with a heat recovery steam generator (4), and delivering said cooling steam from said heat recovery steam generator to said combustion chamber through a one or more cooling steam passages (passage between 4 and 2 in figure 1); said generating cooling steam step comprises cooling said combustion chamber with said cooling steam (13 injected into 2); wherein, said hydrogen hybrid cycle system comprises a H2 source (source of hydrogen for hydrogen-oxygen combustion chamber 2), an O2 source (source of oxygen for hydrogen-oxygen combustion chamber 2), said combustion chamber, said first steam injected gas turbine, said heat recovery steam generator, a water pump (pump on line between 10 and 14 in figure 1), and a load (electrical generator .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uematsu in view of Huber as applied to claim 1 above, and further in view of Knapp 2006/0185347.
	Regarding Dependent Claim 2, Uematsu in view of Huber teaches the invention as claimed and discussed above.  However, Uematsu in view of Huber does not teach using a pump and vaporizer between the hydrogen source and the combustion chamber.  Knapp teaches using a pump (20) and a vaporizer (24) between a liquid hydrogen source (17) and a .
	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uematsu in view of Huber as applied to claim 1 above, and further in view of Pronske 2011/0126549.
	Regarding Dependent Claim 4, Uematsu in view of Huber teaches the invention as claimed and discussed above.  However, Uematsu in view of Huber does not teach liquid O2 stored in a cylinder and passed through a pump and vaporizer to the combustion chamber.  Pronske teaches oxygen (20) from a tank (paragraph [0014]) to a combustor (50) with a pump (paragraph [0014]) and a vaporizer (paragraph [0014]).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify oxygen supply of Uematsu in view of Huber to have oxygen storage in a tank, and a pump and vaporizer on the supply line, as taught by Pronske, in order to store the oxygen and prepare it for combustion with fuel in the combustion chamber (paragraph [0014]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uematsu in view of Huber as applied to claim 1 above, and further in view of Sato 5,687,559.
	Regarding Dependent Claim 6, Uematsu in view of Huber teaches the invention as claimed and discussed above.  However, Uematsu in view of Huber does not teach using a water reservoir with water demineralized with chemical additives.  Sato teaches a reservoir (oxygen dissolver 18) with water demineralized with chemical additives (Col. 8, ll. 52-58) in a gas turbine (figure 5).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to place the water reservoir with chemical demineralization in the water line of Uematsu in view of Huber, as taught by Sato, in order to remove impurities from the water without sticking and forming scale (Col. 8, ll. 52-58).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741